 

Exhibit 10.8

 

SVC89 COMBINED PORTFOLIO

 

MARRIOTT INTERNATIONAL, INC.

10400 Fernwood Road

Bethesda, MD 20817

 

December 31, 2019

 

HPT TRS MRP, Inc.

HPT CY TRS, Inc.

c/o Service Properties Trust

Two Newton Place

255 Washington Street

Newton, Massachusetts 02458

Attention: John G. Murray, President

 

Re:       SVC89 Combined Portfolio

 

Dear Mr. Murray:

 

Reference is made to those certain properties currently owned by Service
Properties Trust and known commonly as the SVC89 Combined Portfolio
(collectively, the “SVC89 Properties”). Each of HPT TRS MRP, Inc. (“MRP Tenant”)
and HPT CY TRS, Inc. (“CY Tenant” and together with MRP Tenant, the “Tenants”)
are parties with certain affiliates and subsidiaries of Marriott International,
Inc. (such affiliates and subsidiaries, collectively with Marriott
International, Inc., “MI”) to those certain Second Amended and Restated
Management Agreements or Management Agreement (as applicable), executed as of
December 31, 2019 but effective as of January 1, 2020 (as amended from time to
time collectively, the “Management Agreements”) with respect to the SVC89
Properties. Additionally, the Tenants and MI, as applicable, are parties to that
certain Amended and Restated Pooling Agreement, executed as of December 31, 2019
but effective as of January 1, 2020 (as amended from time to time, the “Pooling
Agreement”). Terms used but not defined herein shall have the meanings ascribed
to such terms in the Pooling Agreement.

 

Notwithstanding any term or provision in the Pooling Agreement to the contrary,
the Tenants and MI acknowledge and agree as follows:

 

1.       Interim Distributions. So long as Service Properties Trust owns a
Controlling Interest, directly or indirectly, in the Portfolio Properties and
the Pooling Agreement is in effect, the interim distributions of Aggregate
Tenants’ Priority which are described in Sections 3.01 and 3.02 of the Pooling
Agreement shall be made twice per Portfolio Accounting Period, rather than once
per Portfolio Accounting Period (notwithstanding the provisions of such sections
in the Pooling Agreement regarding the frequency of such distributions). The
first interim distribution (in the amount of one-half of the estimated Aggregate
Tenants’ Priority for each Portfolio Accounting Period) shall be made no later
than the first (1st) day of such Portfolio Accounting Period. The second interim
distribution (in the amount of the remainder of such Aggregate Tenants’
Priority) with respect to such Portfolio Accounting Period shall be made no
later than the twentieth (20th) day of such Portfolio Accounting Period. In
addition, there shall be an adjustment (if necessary) to the amount of such
distributions for such period after the delivery of the Aggregate Accounting
Period Statement reconciling the actual amount of Aggregate Tenants’ Priority
payable with respect to such Portfolio Accounting Period, and any such
adjustment shall be reflected in future interim distributions for the subsequent
Portfolio Accounting Periods in accordance with the Pooling Agreement. Tenants
may, in their sole discretion, elect immediately to repay any Additional
Marriott Advance or Additional Manager Advance made or deemed made to fund the
payment of Aggregate Tenants’ Priority.

 





 

 

2.       Conflict with Pooling Agreement. In the event of a conflict between the
interpretation of the terms and provisions of the Pooling Agreement and the
terms and provisions of this Letter Agreement, the terms and provisions of this
Letter Agreement shall control.

 

3.       Governing Law. This Letter Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of the State of Maryland,
without regard to its “choice of law” rules.

 

4.       Dispute Resolution; Arbitration and Expert Resolution. Disputes under
this Letter Agreement shall be resolved by Arbitration in accordance with the
procedures set forth in Section 11.23.A of the applicable Management
Agreement(s), unless the underlying dispute is one which, if arising under the
Management Agreements, would be resolved by referral to an Expert, in which
event the Dispute shall be resolved in accordance with the procedures set forth
in Section 11.23.B of the applicable Management Agreement(s).

 

5.       Counterparts. This Letter Agreement may be executed in one or more
counterparts (including by means of facsimile or via email in electronic or
portable document format (.pdf) signature pages), each of which shall be deemed
an original but all of which together will constitute one and the same
instrument.

 

6.       Notices. Any notices by any party to this Letter Agreement shall be
given in accordance with Section 7.01 of the Pooling Agreement.

 

7.       Pooling Agreement. Except as herein modified, the Pooling Agreement
remains unmodified and in full force and effect.

 

8.       Further Assurances. Each party hereby agrees, without further
consideration, to take such other actions following the date hereof and to
execute and deliver such other documents as any party or its counsel may
reasonably request in order to consummate or memorialize the transactions
contemplated in this Letter Agreement.

 

[Signature Pages Follow]

 





 

 

Please confirm your agreement to the foregoing terms and conditions by
countersigning one copy of this Letter Agreement in the space below provided.

 

Very Truly Yours,

 

MARRIOTT:       MARRIOTT INTERNATIONAL, INC. By: /s/ Julie Bowen (SEAL)   Name:
Julie Bowen   Title: Authorized Signatory         MANAGERS:   MARRIOTT HOTEL
SERVICES, INC.         By: /s/ Julie Bowen (SEAL)   Name: Julie Bowen   Title:
Authorized Signatory         RESIDENCE INN BY MARRIOTT, LLC         By: /s/
Julie Bowen (SEAL)   Name: Julie Bowen   Title: Authorized Signatory            
  COURTYARD MANAGEMENT CORPORATION   By: /s/ Julie Bowen (SEAL)   Name: Julie
Bowen   Title: Authorized Signatory         SPRINGHILL SMC, LLC     By: /s/
Julie Bowen (SEAL)   Name: Julie Bowen     Title: Authorized Signatory    

 

[Signature Page to Letter Agreement]

 



 

 

 

TOWNEPLACE MANAGEMENT, LLC            By:  /s/ Julie Bowen (SEAL)   Name:  Julie
Bowen   Title:  Authorized Signatory          ESSEX HOUSE CONDOMINIUM
CORPORATION          By:  /s/ Julie Bowen (SEAL)   Name:  Julie Bowen   Title: 
Authorized Signatory  

 

[Signature Page to Letter Agreement]

 



 

 

 

TENANTS:            HPT TRS MRP, INC.            By:  /s/ John G. Murray (SEAL)
  Name:  John G. Murray   Title:  President          HPT CY TRS, INC.           
  By:  /s/ John G. Murray (SEAL)   Name:  John G. Murray   Title:  President  

 

[Signature Page to Letter Agreement]

 





 